On Application for a Rehearing.
Breaux, J.
Verbal declarations of the tutrix, and her unauthorized admissions, with reference to title to immovable property, cam *623not affect the interests of her minor children as owners of one-half which was inherited by them under the condition of things existing at the time of the death of their father.
The court sees no error in the reasons assigned for the decree rendered.
Plaintiff prays in the application for rehearing that certain rights be reserved.
Our decree is supplemented by reserving the rights she may have, if any, to recover against the heirs of E. Bouny half the values of the notes described in her petition in this ease.
This right being reserved, rehearing is refused.